The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 31, 2014

                                      No. 04-13-00548-CR

                                      Nicolas C. FLORES,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the County Court at Law No. 8, Bexar County, Texas
                                   Trial Court No. 355026
                       The Honorable Liza Rodriguez, Judge Presiding


                                         ORDER
        The State’s brief was originally due to be filed with this court on February 24, 2014.
This court granted the State’s first motion for an extension of time to file the brief until March
26, 2014. On March 28, 2014, the State filed its brief and a second motion for an extension of
time to file its brief.
       The State’s motion is GRANTED; its brief is deemed timely filed. See TEX. R. APP. P.
38.6(d).

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court